Citation Nr: 0834901	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-06 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic tinnitus.  

2.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  The veteran served in the Republic of 
Vietnam.  He was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which denied service 
connection for both chronic tinnitus and chronic bilateral 
hearing loss disability.  


FINDINGS OF FACT

1.  Chronic tinnitus has been shown to have at least as 
likely as not had its onset during wartime service.  

2.  Chronic bilateral sensorineural hearing loss disability 
has been shown to have at least as likely as not had its 
onset during wartime service.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the claimant, chronic 
tinnitus was incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2007 as amended).  

2.  Resolving doubt in favor of the claimant, chronic 
bilateral hearing loss disability was incurred in wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326(a), 3.385 (2007 as amended).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued a 
VCAA notice to the veteran in March 2005 which informed him 
of the evidence generally needed to support a claim of 
entitlement to service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  

The Court held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2007) and 38 C.F.R. § 3.159(b) 
(2007 as amended) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the instant appeal, the veteran was 
not informed of the type of evidence necessary to establish 
an evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 
2008) (No. 07A588).  

II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and an organic disease of the nervous system 
including sensorineural hearing loss becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

A.  Chronic Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  They do reflect that he was 
in Australia for a period of "R+R."  The veteran's service 
personnel records indicate that he served with the Army in 
the Republic of Vietnam as a rifleman and squad leader.  

In his February 2005 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
initially experienced chronic tinnitus during active service.  

At a May 2005 VA examination for compensation purposes, the 
veteran complained of chronic bilateral tinnitus.  He "first 
noticed the 'ringing' in 1968 when he was in Sydney, 
Australia."  The veteran served with an Army infantry unit 
in the Republic of Vietnam.  He presented a history of 
combat-related noise exposure including booby trap, rocket 
propelled grenade, and grenade explosions and firing 155 
millimeter and 175 millimeter artillery guns.  He denied any 
post-service occupational or recreational noise exposure.  
The veteran attributed the onset of his tinnitus to "his 
tenure in the military."  The veteran was diagnosed with 
tinnitus.  The VA examiner opined that: 

There are no documented reports by the 
veteran of hearing loss or tinnitus in 
the veteran's records.  ...  Therefore, it 
is not as least as likely as not that the 
veteran's hearing loss and tinnitus are 
related to his military service.  

The Board has reviewed the favorable evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts on appeal that he initially manifested 
chronic tinnitus during active service as the result of his 
combat-related noise exposure.  The veteran was awarded the 
Combat Infantryman Badge.  Therefore, his combat noise 
exposure must be conceded.  

While the audiologist at the May 2005 VA examination for 
compensation purposes opined that it was "not as least as 
likely as not" that the veteran's tinnitus was related to 
his military service, she appears to have based her opinion 
solely upon the absence of documentation of tinnitus in his 
service medical records.  The examiner neither commented on 
the existence, or the lack thereof, of an etiological 
relationship between the veteran's combat experiences and the 
onset of his tinnitus nor specifically concluded that the 
onset of chronic tinnitus was inconsistent with the 
circumstances, conditions, or hardships of his combat in the 
Republic of Vietnam.  

The veteran is competent to describe his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  The 
Board has no basis to question the veteran's credibility.  
The veteran has described chronic ringing in his ears since 
active service.  Such ringing has been diagnosed as tinnitus 
by a competent health care provider.  Therefore, given the 
conflict between the veteran's lay report of continuity of 
symptomatology in service, and the VA examiner's conclusion, 
the Board finds that the evidence is at least in equipoise as 
to whether the veteran's current chronic tinnitus is 
etiologically related to active service.  Upon resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for chronic tinnitus.  
38 U.S.C.A. § 1154(b) (West 2002).  

B.  Chronic Bilateral Hearing Loss Disability 

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The veteran's service medical records make no reference to 
chronic hearing loss disability, but the report of his 
September 1968 physical examination for service separation 
contains no audiometric findings.  

In his February 2005 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that he 
initially experienced chronic bilateral hearing loss 
disability during active service.  

At the May 2005 VA examination for compensation purposes, the 
veteran exhibited, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
45
LEFT
10
15
10
20
55

Speech audiometry revealed bilateral speech recognition 
ability of 100 percent.  The veteran was diagnosed with 
moderate bilateral sensorineural hearing loss disability.  

The veteran's service medical records 
indicate normal hearing upon enlistment 
into the military (Sept 1966).  There was 
not an audiogram available for separation 
(09-05-68).  There are no documented 
reports by the veteran of hearing loss or 
tinnitus in the veteran's records.  
Today's evaluation indicated normal 
hearing through 2000 Hz with a hearing 
loss starting at 4000 Hz bilaterally.  
This barely meets the standard of 
disability under VA regulations and is 37 
years post military separation.  
Therefore, it is not as least as likely 
as not that the veteran's hearing loss 
and tinnitus are related to his military 
service.  

Chronic bilateral hearing loss disability for VA purposes was 
not objectively shown during active service or for many years 
thereafter.  However, the results of the veteran's 
audiological evaluation do meet the criteria for a current 
disability under 38 C.F.R. § 3.385, and the veteran asserts 
that he initially experienced hearing loss symptoms in 
service, which he believed to be secondary to his 
combat-related noise exposure while an Army infantryman in 
the Republic of Vietnam.  The veteran's statements regarding 
exposure to noise from combat-related explosions and firing 
artillery guns are consistent with his service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

While the audiologist at the May 2005 VA examination for 
compensation purposes opined that it was "it is not as least 
as likely as not that the veteran's hearing loss and tinnitus 
are related to his military service," the Board observes 
that she appears to have based her opinion principally upon 
the absence of documentation of hearing loss disability in 
the veteran's service medical records.  Unfortunately, the 
veteran was apparently not afforded audiometric testing at 
his September 1968 physical examination for service 
separation.  In the absence of such findings and given the 
nature of the veteran's combat noise exposure, the Board 
concludes that there is no clear and convincing evidence 
sufficient to rebut the veteran's claim of experiencing the 
onset of hearing loss symptoms while on active duty.  

Given the conflict between the veteran's assertions of a 
continuity of symptomatology since service, and the VA 
examiner's findings, the Board concludes that the evidence is 
at least in equipoise as to whether the veteran's chronic 
bilateral sensorineural hearing loss disability is 
etiologically related to his wartime service.  Upon 
resolution of all reasonable doubt in the veteran's favor, 
the Board further concludes that service connection is 
warranted for chronic bilateral sensorineural hearing loss 
disability.  38 U.S.C.A. § 1154(b) (West 2002).  



ORDER

Service connection for chronic tinnitus is granted.  

Service connection for chronic bilateral sensorineural 
hearing loss disability is granted.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


